                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 1: Declaration of Dan Booth dated July 15, 2020




PPAB 5720354v1.docx                    1
          Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 1 of 8
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH
                                      )      IN SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION FOR SUMMARY
                                      )      JUDGMENT
ANALYTICAL GRAMMAR, INC.,             )
                                      )
      Defendant.                      )
____________________________________)

       I, Dan Booth, declare as follows.

       1.        I am an attorney licensed to practice in the commonwealth of Massachusetts and I

have entered a notice of special appearance in the above-referenced action. (DE 14.) I am the

founder and principal of the law firm Dan Booth Law LLC and counsel of record for defendant

Analytical Grammar, Inc. (“Analytical”). I submit this declaration in support of Analytical’s

Motion for Summary Judgment and to place before the Court evidence relied upon by Analytical

in its accompanying summary judgment motion.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of the deposition transcript

from the Deposition of Plaintiff Matthew Bradley (“Bradley”) dated December 12, 2019.

       3.        Attached hereto as Exhibit 2 is a true and correct copy of Bradley’s Responses to

Defendant’s First Request for Production of Documents, served on December 2, 2019.

       4.        Attached hereto as Exhibit 3 is a true and correct copy of Bradley’s Superseding

Answers to Defendant’s First Set of Interrogatories, served on December 6, 2019.

       5.        Attached hereto as Exhibit 4 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB089-091.




PPAB 5723754v1                           1
            Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 2 of 8
       6.        Attached hereto as Exhibit 5 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Number MB_010.

       7.        Attached hereto as Exhibit 6 is a true and correct copy of Bradley’s Complaint

and its exhibits filed in this action on June 18, 2019 (DE 1, 1-1, 1-2).

       8.        Attached hereto as Exhibit 7 is a true and correct copy of Analytical’s Answer to

Complaint and Counterclaims filed in this action on September 13, 2019 (DE 12).

       9.        Attached hereto as Exhibit 8 is a true and correct copy of Bradley’s Answer to

Counterclaim filed in this action on October 4, 2019 (DE 15).

       10.       Attached hereto as Exhibit 9 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0096-0100.

       11.       Attached hereto as Exhibit 10 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0101-0106.

       12.       Attached hereto as Exhibit 11 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0107.

       13.       On April 27, 2020, Analytical served on Bradley an Expert Report of Aram

Sinnreich, with four exhibits. True and correct copies of the expert report and its exhibits are

attached to the Declaration of Aram Sinnreich in support of the Motion for Summary Judgment.

       14.       Attached hereto as Exhibit 12 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB_012-065.

       15.       Attached hereto as Exhibit 13 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB_066-067.

       16.       Attached hereto as Exhibit 14 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0010.




PPAB 5723754v1                           2
            Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 3 of 8
       17.       Attached hereto as Exhibit 15 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0011-0013.

       18.       Attached hereto as Exhibit 16 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0194-0197.

       19.       Attached hereto as Exhibit 17 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0237-0243.

       20.       Attached hereto as Exhibit 18 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0253.

       21.       Attached hereto as Exhibit 19 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0254.

       22.       Attached hereto as Exhibit 20 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0255-0256.

       23.       Attached hereto as Exhibit 21 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0222-0228.

       24.       Attached hereto as Exhibit 22 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0229-0235.

       25.       Attached hereto as Exhibit 23 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0025.

       26.       Attached hereto as Exhibit 24 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0088-0095.

       27.       Attached hereto as Exhibit 25 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0044-0048.

       28.       Attached hereto as Exhibit 26 is a true and correct copy of a document produced




PPAB 5723754v1                        3
         Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 4 of 8
by Analytical in this action bearing the Bates Number AG0236.

       29.       Attached hereto as Exhibit 27 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0078-0087.

       30.       Attached hereto as Exhibit 28 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0062-0077.

       31.       Attached hereto as Exhibit 29 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0032-0043.

       32.       Attached hereto as Exhibit 30 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0202-0206.

       33.       Attached hereto as Exhibit 31 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0217-0221.

       34.       Attached hereto as Exhibit 32 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0021.

       35.       Attached hereto as Exhibit 33 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0022.

       36.       Attached hereto as Exhibit 34 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0001.

       37.       Attached hereto as Exhibit 35 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0002-0003.

       38.       Attached hereto as Exhibit 36 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0200.

       39.       Attached hereto as Exhibit 37 is a true and correct copy of Analytical’s Amended

Responses to Plaintiff’s First Set of Interrogatories, served on February 21, 2020.




PPAB 5723754v1                        4
         Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 5 of 8
       40.       Attached hereto as Exhibit 38 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0134.

       41.       Attached hereto as Exhibit 39 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0168-0169.

       42.       Attached hereto as Exhibit 40 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Number AG0201.

       43.       Attached hereto as Exhibit 41 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0244-0252.

       44.       Attached hereto as Exhibit 42 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0209-0216.

       45.       Attached hereto as Exhibit 43 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Number MB_088.

       46.       Attached hereto as Exhibit 44 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Number MB_075.

       47.       Attached hereto as Exhibit 45 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Number MB_076.

       48.       Attached hereto as Exhibit 46 is a true and correct copy of a document produced

by Bradley in this action with the filename “Copyright Violations_MB_92.docx” bearing no

Bates Number stamp.

       49.       Attached hereto as Exhibit 47 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB_003-005.

       50.       Attached hereto as Exhibit 48 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB_001-002.




PPAB 5723754v1                        5
         Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 6 of 8
       51.       Attached hereto as Exhibit 49 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Number MB_087.

       52.       In a supplemental response to Analytical’s Document Request No. 20, on January

23,   2020,      Bradley   produced    a   hyperlink   to     a   Custom      Ink   account   page,

https://www.customink.com/profiles/designs?e=bWJyYWRsZXlAYnJhZC10ZWNoLmNvbQ%

3D%3D. Attached hereto as Exhibit 50 is a true and correct copy of a screenshot of that page.

       53.       Attached hereto as Exhibit 51 is a true and correct copy of a screenshot of the

Merriam-Webster        dictionary   page   for   the    word       “viral,”   https://www.merriam-

webster.com/dictionary/viral.

       54.       Attached hereto as Exhibit 52 is a true and correct copy of a screenshot of the

Merriam-Webster       dictionary    page   for   the   word       “meme,”     https://www.merriam-

webster.com/dictionary/meme, which Analytical provided to Bradley as Exhibit No. 4 at his

December 12, 2019 deposition in this action.

       55.       Attached hereto as Exhibit 53 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0108-0109.

       56.       Attached hereto as Exhibit 54 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0110-0114.

       57.       Attached hereto as Exhibit 55 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0023-0024.

       58.       Attached hereto as Exhibit 56 is a true and correct copy of Bradley’s Rule

26(a)(1) Initial Disclosures, served on October 24, 2019.

       59.       Bradley did not include a computation or estimate of damages sustained or

recoverable profits in his Initial Disclosures. He did not supplement his Initial Disclosures to




PPAB 5723754v1                        6
         Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 7 of 8
provide a computation of any damages claimed or of any recoverable profits.

       60.       Attached hereto as Exhibit 57 is a true and correct copy of a document produced

by Bradley in this action bearing the Bates Numbers MB_070-072.

       61.       Attached hereto as Exhibit 58 is a true and correct copy of a document produced

by Analytical in this action bearing the Bates Numbers AG0004-0005.

       62.       Attached hereto as Exhibit 59 is a true and correct copy of an email chain

reflecting emails I exchanged with Bradley’s attorney Seth Hudson on August 20 and 21, 2019.

In my August 20, 2019 email, among other things, I reiterated Analytical’s offer to accept entry

of judgment, proposed to discuss a possible settlement, stated that Analytical had “believed in

good faith that its use of the viral meme was permissible and would not constitute an

infringement[,]” and asked whether “Mr. Bradley requests the removal of his photo from

Analytical Grammar’s Facebook page.”

       63.       Neither Bradley nor his counsel ever responded to Analytical’s offers to accept

judgment or to its offers to remove the Photograph from its Facebook page.

       64.       Attached hereto as Exhibit 60 is a true and correct copy of an email I received

from Bradley’s attorney Richard Liebowitz on September 17, 2019.



      I declare under penalty of perjury that the foregoing is true and correct.

      Executed this 15th day of July in Concord, Massachusetts.



                                                     /s/ Dan Booth
                                                     Dan Booth




PPAB 5723754v1                        7
         Case 5:19-cv-00249-FL Document 29-1 Filed 07/17/20 Page 8 of 8
